Citation Nr: 0308796	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  99-23 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.  

2.  The veteran's service medical records make no reference 
to any psychiatric problems. 

3.  The veteran was first diagnosed with schizophrenia many 
years after service, and no medical professional has 
indicated that it began in service or within one year after 
service. 

4.  The veteran has not been diagnosed with PTSD.


CONCLUSIONS OF LAW

1.  Schizophrenia was not incurred in or aggravated by 
service.  38 U.S.C.A.         §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2002).

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1154, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for schizophrenia 
and PTSD.  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the issues on appeal, providing relevant VA law and 
regulations, a factual background, and an analysis.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

In this case, the Board finds that the RO has complied with 
the duty-to-assist requirement of the VCAA.  There does not 
appear to be any outstanding medical records that are 
relevant to this appeal.  The RO has secured the veteran's 
service medical and personnel records, as well as records 
associated with an award for Social Security Administration 
(SSA) benefits.  The veteran and his father also indicated 
that the veteran has not received any psychiatric treatment.  
The RO notified the veteran that he was scheduled for hearing 
before a member of the Board in April 2003; however, the 
veteran failed to appear with no explanation provided and no 
indication that he wished to reschedule.  The Board thus 
finds that all reasonable efforts to secure and develop the 
evidence that is necessary for an equitable disposition of 
the issues on appeal have been made by the agency of original 
jurisdiction.

The Board also concludes that the discussions in the rating 
decision of March 1999, the statement of the case issued in 
June 1999, the supplemental statement of the case issued in 
August 2001, as well as various letters by the RO have 
informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  In letters dated September 1998 and 
June 2001, the RO notified the veteran of the evidence he 
should obtain and which evidence VA would obtain.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).  The RO also 
issued a supplemental statement of the case in August 2001, 
wherein it discussed the application of the VCAA to the 
veteran's appeal.  

The Board thus concludes that the veteran has been notified 
of the evidence and information necessary to substantiate his 
claims and has been notified of VA's efforts to assist him.  
See Quartuccio, supra.  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claims.  
Therefore, further development is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  Disposition of the veteran's claims at the 
present time is appropriate.


II.  Service Connection for Schizophrenia

The veteran claims that he currently suffers from 
schizophrenia as a result of service.  He maintains that this 
condition had its onset within one year of separation from 
service.  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, certain chronic diseases, 
including psychoses, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; 
67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
(1) of a current disability as established by a medical 
diagnosis; (2) of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and (3) of a nexus between the in-service injury or disease 
and the current disability established by medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

In this case, the veteran's claim for service connection for 
schizophrenia fails because no medical evidence establishes 
that this condition had its onset in service or during the 
one-year presumptive period after service.  No psychiatric 
problems were identified in any of the veteran's service 
medical records.  At his separation examination in February 
1970, the veteran specifically denied trouble sleeping, 
depression or excessive worry, and nervous trouble of any 
sort.  In addition, there is no medical evidence of a 
psychiatric disorder within one year of separation from 
service.  

In fact, the only evidence of a psychiatric disorder are 
medical records associated with the veteran's claim for SSA 
benefits in 1989.  These records show that the veteran 
underwent a hernia repair at Grenada Lake Medical Center in 
March 1988.  During that hospitalization, medical 
professionals observed that the appellant suffered from an 
affective disorder and possible episodes of schizophrenia.  
In an April 1988 letter, Robert B. Townes, M.D. related that 
the appellant was observed during a recent hospitalization to 
exhibit periods of vague, apathetic behavior with a totally 
flat affect, and he noted that historically, the appellant 
had had periods of severe depression.  However, the Board 
notes that Dr. Townes did not indicate that he had treated 
the appellant for the reported "periods of severe 
depression" and more importantly, he did not relate a 
psychiatric disorder to the appellant's military service 
although at the time of the referenced hospitalization a past 
history was given that the appellant had reportedly become 
ineffective in his life since he had returned from Vietnam.  
Moreover, at the time of a subsequent psychiatric examination 
in April 1988, the examiner noted that not only was the 
veteran's psychiatric history vague albeit with reportedly 
apparent paranoid delusions and inappropriate behavior for a 
number of years, the veteran had never had any form of 
psychiatric treatment and was on no medication.  The April 
1988 examining psychiatrist indicated that the veteran 
appeared to have a paranoid disorder or a paranoid 
schizophrenic disorder.  Based on these findings, the veteran 
was granted SSA benefits for a primary diagnosis of paranoid 
schizophrenia, effective August 1992.  The Board notes, 
however, that none of these records includes a medical 
opinion concerning the etiology or date of onset of the 
veteran's schizophrenia.  

The evidence thus shows that the veteran was first diagnosed 
with schizophrenia in 1988, approximately eighteen years 
after his separation from service although the reported 
history appears to indicate that some symptomatology may have 
existed at some unidentified date prior to that time.  More 
importantly, the record on appeal contains no medical opinion 
that indicates that the veteran's schizophrenia had its onset 
in service or during the one-year presumptive period after 
service.  Despite statements by the veteran and his father 
who assert that the veteran's schizophrenia is related to 
service, the Board notes that neither the veteran nor his 
father is competent to determine the etiology or date of 
onset of a psychiatric disorder.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions); see also 66 Fed. Reg. 45,620, 45, 
630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(2) (competency is an adjudicative determination).  
Therefore, any statements provided by the veteran and his 
father are of limited probative value. 

In denying the veteran's claim, the Board finds that it is 
not required to provide a medical examination or obtain a 
medical opinion to determine the etiology or date of onset of 
the veteran's psychiatric disorder.  In a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. § 3.309, 
3.313, 3.316, and 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) Indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service connected disability.  Id.  

In this case, although medical evidence establishes that the 
veteran's suffers from schizophrenia, no medical evidence 
establishes that he suffered from this condition in service 
or during the one-year presumptive period after service.  
Under these circumstances, a medical opinion to determine the 
etiology or date of onset of the veteran's schizophrenia is 
not necessary to decide the claim.  38 C.F.R. § 3.159.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a schizophrenia.  Accordingly, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  Hence, the appeal is denied.


III.  Service Connection for PTSD

To establish entitlement to service connection for PTSD, the 
veteran must submit (1) medical evidence diagnosing the 
condition in accordance with §  4.125(a) of this chapter; (2) 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2002).  

In this case, the evidence does not satisfy this regulatory 
provision because it does not include a diagnosis of PTSD.  
As noted, no psychiatric problems were documented in any of 
the veteran's service medical records.  Moreover, medical 
records associated with the veteran's claim for SSA benefits 
show that he was diagnosed with schizophrenia but make no 
reference to PTSD.  

As such, there is simply no evidence of record other than 
statements by the veteran and his father establishing that 
the veteran currently has PTSD.  Again, assertions by the 
veteran and his father in this regard are insufficient to 
establish the existence of a current disability.  Espiritu, 2 
Vet. App. at 494-95.  Inasmuch as the veteran has failed to 
submit evidence of a medical diagnosis of PTSD, the Board 
concludes that PTSD was not incurred in or aggravated by 
service.  The Board has considered the applicability of the 
benefit-of-the-doubt doctrine in this case.  However, as 
there is not an approximate balance of positive and negative 
evidence of record, reasonable doubt may not be resolved in 
the veteran's favor.  Accordingly, the claim must be denied.


ORDER

Service connection for schizophrenia is denied.

Service connection for post-traumatic stress disorder is 
denied. 



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

